Case: 20-20445     Document: 00515893878         Page: 1     Date Filed: 06/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 9, 2021
                                  No. 20-20445                          Lyle W. Cayce
                                                                             Clerk

   Diana Gordon Offord,

                                                           Plaintiff—Appellant,

                                       versus

   City of Fulshear,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-2386


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Per Curiam:*
          Diana Offord, a 67-year old black woman, filed suit against her
   employer, the city of Fulshear, Texas (“the City”), alleging claims of
   discrimination on account of her race and age. See 42 U.S.C. § 2000e, et seq;
   29 U.S.C. § 621, et seq. The district court granted summary judgment in favor
   of the City. For the following reasons, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20445        Document: 00515893878              Page: 2      Date Filed: 06/09/2021




                                         No. 20-20445


                 I. Factual & Procedural Background
            Offord began working in the position of City Secretary in May 2006.
   Offord was hired as an “at-will” employee meaning that either party could
   terminate the employment relationship at any time, with or without cause.
   She was generally supervised by the mayor, the city council, and the planning
   commission. James Roberts was serving as mayor when Offord was hired, and
   Tommy Kuykendall was elected as mayor in 2010. C.J. Snipes served as city
   manager during most of the time Offord worked for the City. He was replaced
   by Kenny Seymour in 2018. In March 2018, Seymour terminated Offord’s
   employment on grounds that she had violated the City’s employment
   policies against “misrepresentation or lying to a . . . member of the public”
   to the potential detriment of the City and for violating various “laws relating
   to dishonest activities or fraud.”
            The City cited these reasons because it had discovered that, in another
   case culminating around early 2018, 1 Offord’s current counsel, Diogu Kalu
   Diogu, had filed an invalid deed in the Fort Bend County real property
   records. The deed falsely claimed ownership of an easement on property that
   Diogu controlled when, in actuality, the City rightfully owned the easement.
   In litigating that case, the city attorney researched the chain of title to the
   easement and, during that process, learned that a sanctions motion and order
   existed against Offord in a 2012 probate case where she was represented by
   Diogu.
            The facts underlying the sanctions order are as follows. In a 2003
   property dispute case, Offord’s father, Winter Gordon, Sr., had filed a state
   court action against West Houston Trees, Ltd. (“West Houston”) and other


            1
            City of Fulshear v. Advanced Tech. Transfer & Intell. Prop. Grp., LLC, No. 18-DCV-
   250347, 2019 Tex. Dist. LEXIS 6372 (Tex. Dist. Ct. Apr. 15, 2019).




                                               2
Case: 20-20445        Document: 00515893878              Page: 3      Date Filed: 06/09/2021




                                         No. 20-20445


   defendants, but failed to appear so a default judgment of approximately
   $80,000 was entered against him. See Offord v. Parker, No. 09-CV-1823, 2010
   WL 11646790, at *1 (S.D. Tex. Oct. 4, 2010). He then passed away and
   Offord sought to set aside the judgment in state court but was unsuccessful.
   So, she filed a federal court suit alleging that the defendants in her father’s
   property dispute case had conspired with the state court to deprive her father
   of his civil rights. Id. The defendants moved to dismiss, and the district court
   issued a judgment in their favor on grounds that Offord had failed to state a
   valid claim. It awarded them all recoverable costs including over $25,000 in
   attorney’s fees. Offord v. Parker, No. 09-CV-1823, 2010 WL 11646791, at *2
   (S.D. Tex. Nov. 18, 2010). Offord appealed, and this court affirmed the
   district court’s award of costs to the prevailing defendants, the property
   dispute debtors, on the basis that Offord’s federal race discrimination suit
   against them was frivolous. See Offord v. Parker, 456 F. App’x 472, 476 (5th
   Cir. 2012) (“Although the plaintiff raises a multitude of issues, we find all of
   them to be without merit. Therefore, the district court did not abuse its
   discretion in awarding the prevailing defendants attorney’s fees.”).
           Returning to the 2012 probate case, because Offord failed to disclose
   the still-valid judgment that had been entered against her father in the
   property dispute case, West Houston filed a sanctions motion against Offord
   for lying under oath. In June 2013, the probate court concluded that Offord
   had misrepresented her deceased father’s assets and debts in her sworn
   application for a determination of heirship and imposed a sanction of $25,000
   and $10,000 in attorney’s fees against Offord and Diogu. 2 The discovery of
   this sanctions order precipitated the City’s decision to terminate Offord’s


           2
             The probate court subsequently granted West Houston’s motion to sever its
   claims on the sanction award from the probate case resulting in the creation of a new state
   case between West Houston and Offord, who was again represented by Diogu.




                                               3
Case: 20-20445      Document: 00515893878          Page: 4   Date Filed: 06/09/2021




                                    No. 20-20445


   employment in March 2018. The city council unanimously approved the
   termination approximately one week later.
          In July 2018, Offord filed a charge of discrimination with the Equal
   Employment Opportunity Commission (“EEOC”). In the charge, Offord
   alleged in part that her “termination was pretextual” because: (1) Finance
   Director Kristina Brashear, a white female, had filed a housing loan
   application with salary information that conflicted with her W-2 but was
   never investigated, (2) Offord had been temporarily reassigned to a smaller
   office, and (3) two white female employees had been caught stealing and were
   privately fired while Offord’s termination was handled during a special
   meeting of the city council. She later amended the charge to include that she
   was replaced by a younger white woman after she was fired.
          After receiving a notice of right to sue letter from the EEOC, Offord
   filed suit against the City in federal district court. In her complaint, Offord
   alleged that she was discriminated against on account of her race and age,
   wrongfully terminated, and subjected to a hostile work environment. She
   sought remedies under Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e
   et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
   and Texas tort law.
          In April 2020, the City moved for summary judgment on all of
   Offord’s claims. She did not respond to the City’s motion. The district court
   denied her subsequent motion seeking leave to file an untimely response. In
   July 2020, the district court granted the City’s summary judgment motion
   and dismissed Offord’s suit. In its Opinion on Summary Judgment, the
   district court noted that Offord had referred to three instances of harassment
   during her employment with the City: (1) in 2010, she found cash and a check
   in her desk drawer that she assumed someone had planted to frame her for
   stealing; (2) in 2011, she and several other employees were emailed obscene




                                         4
Case: 20-20445      Document: 00515893878           Page: 5    Date Filed: 06/09/2021




                                     No. 20-20445


   photographs from a co-worker; and (3) in 2014, she was temporarily moved
   to a smaller office.
          The district court observed that Offord’s original charge to the EEOC
   only referenced her March 2018 termination and her 2014 office
   reassignment. It determined that Offord’s complaint regarding her
   temporary office relocation was time-barred and also fully remedied because
   she was returned to her old office after she complained. The district court
   then observed that the City’s legitimate, non-discriminatory reason for firing
   Offord was because she lied under oath in the probate case; it disagreed with
   her argument that her communications in that case were privileged under
   Texas law. The district court explained that her hostile work environment
   claim failed because none of the three incidents she cited as evidence of
   harassment qualified as either hostile or discriminatory acts and they were all
   time-barred as well. As to Offord’s tort claims, the district court held that the
   City had governmental immunity and even if it did not, her claims failed on
   the merits. The district court concluded that Offord would “take nothing
   from the City of Fulshear.”
          This appeal ensued. After Offord filed her opening brief, the City filed
   a motion for costs, attorney’s fees, and sanctions against her counsel, Diogu,
   on grounds that he breached the applicable rules of professional conduct and
   filed a frivolous appeal. A panel of this court carried the City’s motion with
   the case.
                          II. Standard of Review
          “We review a grant of summary judgment de novo.” Sanders v.
   Christwood, 970 F.3d 558, 561 (5th Cir. 2020). “Summary judgment is proper
   ‘if the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.’” Id. (citing Fed.
   R. Civ. P. 56(a)). A dispute regarding a material fact is “genuine” if the




                                          5
Case: 20-20445      Document: 00515893878           Page: 6    Date Filed: 06/09/2021




                                     No. 20-20445


   evidence is such that a reasonable jury could return a verdict in favor of the
   nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
   “[U]nsubstantiated assertions may not be relied on as evidence by the
   nonmoving party.” Carnaby v. City of Hous., 636 F.3d 183, 187 (5th Cir.
   2011); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
                                III. Discussion
          Offord argues that the district court erred in finding that the City did
   not discriminate against her in terminating her employment because its
   proffered reason for doing so was pretextual. She further contends that she
   presented sufficient evidence that she was treated less favorably than a
   similarly situated younger white employee. Finally, she asserts that the
   district court erred in concluding that her communications during the
   probate suit were not privileged. We are unpersuaded by these arguments.
          A. Discrimination
          If a plaintiff has exhausted her administrative remedies, she may
   advance a claim of intentional discrimination using direct or circumstantial
   evidence. McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).
   When circumstantial evidence is presented, the McDonnell Douglas burden-
   shifting framework applies. Id. (citing McDonnell Douglas Corp. v. Green, 411
   U.S. 792, 802 (1973)). We apply this evidentiary procedure in the contexts of
   both race and age discrimination. Id. at 556–57; Salazar v. Lubbock Cnty.
   Hosp. Dist., 982 F.3d 386, 388–89 (5th Cir. 2020) (“[U]nder the [Age
   Discrimination in Employment Act of 1967], the plaintiff has the burden of
   showing that her age was the but-for cause of her employer’s adverse action
   [] and she may satisfy this burden with circumstantial evidence . . . . When
   she presents circumstantial evidence, the McDonnell Douglas framework
   applies.” (internal citations omitted)); see also 29 U.S.C. § 621, et seq.




                                           6
Case: 20-20445      Document: 00515893878           Page: 7   Date Filed: 06/09/2021




                                     No. 20-20445


          Under the McDonnell Douglas framework, the plaintiff must first
   establish a prima facie case of discrimination, which requires a showing that
   she “(1) is a member of a protected group; (2) was qualified for the position
   at issue; (3) was discharged or suffered some adverse employment action by
   the employer; and (4) was replaced by someone outside [her] protected
   group or was treated less favorably than other similarly situated employees
   outside the protected group.” McCoy, 492 F.3d at 556. “If the plaintiff makes
   a prima facie showing, the burden then shifts to the employer to articulate a
   legitimate, nondiscriminatory . . . reason for its employment action.” Id. at
   557. We have clarified that “[t]he employer’s burden is only one of
   production, not persuasion, and involves no credibility assessment.” Id. If
   the employer is able to meet its burden of production, the burden shifts back
   to the plaintiff to prove that the employer’s proffered reason is not true but
   instead is a pretext for the real discriminatory purpose. Id. “To carry this
   burden, the plaintiff must rebut each nondiscriminatory . . . reason articulated
   by the employer,” id., using “substantial evidence.” Laxton v. Gap, Inc., 333
   F.3d 572, 578 (5th Cir. 2003)).
          Offord has not advanced direct evidence of discrimination, so the
   McDonnell Douglas framework pertaining to circumstantial evidence of
   discrimination applies. The City does not dispute that Offord has presented
   a prima facie case of discrimination since she was replaced by a younger,
   white employee. Because Offord has made a prima facie case of race and age
   discrimination, the burden shifts to the City to proffer a legitimate,
   nondiscriminatory reason for firing her. McCoy, 492 F.3d at 557. The City’s
   proffered reason for Offord’s termination is her violation of its employment
   policies relating to dishonest activities and fraud. In other words, she was
   fired because she lied under oath in a prior judicial proceeding—the 2012
   probate case. Since the City has met its burden of production by proffering a




                                          7
Case: 20-20445      Document: 00515893878           Page: 8   Date Filed: 06/09/2021




                                    No. 20-20445


   legitimate, nondiscriminatory reason for Offord’s termination, the burden
   now shifts back to her to rebut this reason as pretextual. Id.
          Offord can establish pretext in one of two ways. See Laxton, 333 F.3d
   at 578. She can either show that the City’s explanation for her termination is
   false or “unworthy of credence,” or she can produce evidence of disparate
   treatment. Id. (citation omitted). She has done neither.
          Though not entirely clear, Offord’s argument appears to be that the
   City’s proffered reason for firing her was pretextual because the sanctions
   order purportedly justifying her termination was invalid. Specifically, she
   argues that there is “nothing on the face of the sanction [o]rder that showed
   [that she] was adjudicated to have committed a deliberate falsehood under
   oath in a civil proceeding and sanctioned for it and for committing perjury in
   a civil judicial proceeding.” She continues that “[the City] concocted that
   statement, and the [d]istrict [c]ourt agreed.”
          The record does not support this argument. The sanctions order
   states that “the Court finds good cause exists to sanction [Offord] and
   [Diogu] for the reasons stated in [West Houston’s] Motion for Sanctions.”
   The sanctions motion describes Offord’s false representations that her father
   (1) owned property that West Houston actually owned and (2) did not have
   outstanding debts to West Houston resulting from the default judgment
   issued against him in the property dispute case when he actually did. The
   sanctions order specifies that Offord and Diogu are sanctioned “for violating
   Rules 13, 21, 21a and 21b of the Texas Rules of Civil Procedure and [the Texas




                                          8
Case: 20-20445        Document: 00515893878              Page: 9       Date Filed: 06/09/2021




                                         No. 20-20445


   Civil Practice & Remedies Code §] 10.001[.]” 3 The City cited to this
   sanction order and the referenced motion for sanctions numerous times in
   the process of terminating Offord, when litigating the case against her in the
   district court, and on appeal before this court. It did not “concoct” the
   evidence of Offord’s perjured testimony, and the district court fully agreed
   with the City’s position that it fired her for lying under oath. Offord has failed
   to produce substantial evidence that the City’s proffered reason for firing her
   was unworthy of credence. See Laxton, 333 F.3d at 578.
           Furthermore, Offord’s attempt to show disparate treatment is equally
   unpersuasive. She first claims that the City took no action against Kristina
   Brashear, the finance director whose loan application listed income amounts
   that did not match her W-2s. Offord failed to produce any evidence to
   support her theories about Brashear or explain how Brashear’s mortgage loan
   application is somehow relevant to Offord’s claim that she was fired on
   account of her race and age. The City has nevertheless produced a valid
   explanation for the income discrepancies—another employee mistakenly
   reported Brashear’s gross income instead of her net income to the mortgage
   company resulting in an income discrepancy between the loan application
   and the W-2. Offord’s attempt to craft this unrelated event into some form
   of disparate treatment falls flat.




           3
            Offord’s argument that the sanctions order is defective because it fails to specify
   the grounds for imposing the sanction is equally meritless. The order states that the
   sanction is being issued for violations of specific procedural and practice rules. It also
   references the reasons stated in the sanctions motion regarding Offord’s perjured
   testimony in the probate case. Further, as the City points out, Offord never appealed the
   sanctions order, which is now final. See Offord v. West Hous. Trees, Ltd., No. 14-16-00532,
   2018 WL 1866044 (Tex. App.—Houston [14th Dist.] Apr. 19, 2018, no pet.).
   Consequently, she cannot now attempt to challenge its validity.




                                                9
Case: 20-20445       Document: 00515893878              Page: 10       Date Filed: 06/09/2021




                                         No. 20-20445


            Offord also argues that several employees of the City were fired
   quietly, while she was fired publicly during a city council meeting. Again, not
   only does she fail to explain how this is somehow discriminatory activity, she
   fails to acknowledge that the City offered her an opportunity to privately
   resign but she refused to do so. The City has again provided a legitimate
   reason for its actions—because Offord refused to privately resign, the city
   council was required to approve her termination and could only do so by
   voting in a public meeting.
            Finally, Offord alleges that a code enforcement officer issued tickets
   in violation of state law but was not disciplined. Again, she fails to provide
   any evidence at all in support of this empty allegation, and the record likewise
   contains none.
            In sum, Offord has failed to produce substantial evidence that the
   City’s proffered reason for firing her was pretextual. See McCoy, 492 F.3d at
   557. 4
            B. Privileged Communications
            Offord contends that the district court erred in concluding that the
   City’s decision to fire her was not discriminatory because Texas law
   recognizes absolute immunity from defamation claims or other claims based
   on privileged communications in a judicial proceeding. This argument is
   unavailing.



            4
             With regard to Offord’s statements that she found money in her desk drawer and
   that she was temporarily moved to a smaller office, she has waived any potential hostile
   work environment claims related to these issues due to lack of adequate briefing on appeal.
   See Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 n.1 (5th Cir. 2004) (“Failure
   adequately to brief an issue on appeal constitutes waiver of that argument.”). For the same
   reason, she has waived any potential argument on appeal regarding wrongful discharge
   under Texas tort law. Id.




                                               10
Case: 20-20445     Document: 00515893878           Page: 11   Date Filed: 06/09/2021




                                    No. 20-20445


          Under Texas law, the privilege applies in the context of protecting a
   witness who testifies in a prior proceeding from being held liable in tort for
   that same testimony in a subsequent lawsuit. Laub v. Pesikoff, 979 S.W.2d
   686, 689 (Tex. App.—Houston [1st Dist.] 1998, pet. denied). The purpose
   of the privilege is to encourage “full and free disclosure from witnesses
   unhampered by fear of retaliatory lawsuits.” Id.
          The Texas Supreme Court has acknowledged that “[w]hile abuse of
   the absolute privilege is possible, it is limited because the speaker will
   generally still be subject to the risk of criminal prosecution for perjury or
   obstruction of justice.” Shell Oil Co. v. Writt, 464 S.W.3d 650, 655 (Tex.
   2015). In other words, the privilege likely would not apply here since Offord
   committed perjury in the prior proceeding. See Tex.                    Penal
   Code § 37.02(a)(1) (“A person commits an offense if, with intent to
   deceive . . . he makes a false statement under oath[.]”). Furthermore, she has
   failed to provide any legal authority in support of her argument that perjured
   testimony is privileged under Texas law.
          Even assuming her statements were privileged, Offord is not entitled
   to invoke the privilege within this context. Here, the City did not file a
   retaliatory lawsuit against Offord after it discovered that she lied under oath
   in the probate case, nor does the record reflect that it considered filing one.
   See Shell, 464 S.W.3d at 655 (“The fact that a formal proceeding does not
   eventually occur will not cause a communication to lose its absolutely
   privileged status; however, it remains that the possibility of a proceeding
   must have been a serious consideration at the time the communication was
   made.”). The City terminated Offord’s employment on grounds that her
   prior perjured testimony constituted a violation of its internal employment
   policies relating to dishonest activities and fraud. Because Offord was hired
   as an at-will employee, the City was within its discretion to fire her for this
   reason.



                                         11
Case: 20-20445      Document: 00515893878          Page: 12   Date Filed: 06/09/2021




                                    No. 20-20445


          In     short,   terminating   Offord     because    she   made     false
   misrepresentations during the 2012 probate suit was not discriminatory.
          C. The City’s Motion for Sanctions
          Finally, pending before this court is the City’s previously filed motion
   for sanctions against Offord’s attorney, Diogu, including appellate costs and
   attorney’s fees. The City does not seek sanctions against Offord individually.
          Diogu has responded to the City’s motion arguing that it is premature
   because at the time it was filed, this court had not yet ruled on the merits of
   Offord’s appeal. Offord submitted an affidavit in support of Diogu’s
   response clarifying that she fully supported the filing of this appeal and was
   not persuaded by Diogu to file a purportedly frivolous appeal, as the City
   suggests. Offord expresses in her affidavit that the City is attempting to
   “create a wedge” between herself and Diogu by filing for sanctions against
   him alone.
          “Federal Rule of Appellate Procedure 38 confers broad discretion on
   federal courts of appeals to award sanctions in any appeal the court
   determines to be ‘frivolous.’” Sun Coast Res., Inc. v. Conrad, 958 F.3d 396,
   398 (5th Cir. 2020) (citing Fed. R. App. P. 38 (“If a court of appeals
   determines that an appeal is frivolous, it may, after a separately filed motion
   or notice from the court and reasonable opportunity to respond, award just
   damages and single or double costs to the appellee.”)). “An appeal is
   frivolous if the result is obvious or the arguments of error are wholly without
   merit[.]” Coghlan v. Starkey, 852 F.2d 806, 811 (5th Cir. 1988). However, we
   have acknowledged that Rule 38 sanctions are best applied in matters
   involving malice, as opposed to incompetence. Sun Coast, 985 F.3d at 398.
          We have observed that Offord has advanced numerous meritless
   arguments and that, in some contexts, she has misconstrued and misapplied
   the applicable law. But the arguments that she advances on appeal, although




                                         12
Case: 20-20445       Document: 00515893878              Page: 13      Date Filed: 06/09/2021




                                         No. 20-20445


   often disorganized, confusing, and unpersuasive, do not rise to the level of
   malice. If anything is apparent from Offord’s affidavit, it is that she
   emphatically supports the allegations of discrimination that Diogu has
   advanced on her behalf. That said, we warn Offord and Diogu against future
   unnecessary filings or bad faith tactics of any kind in this court.
           We exercise our discretion not to grant sanctions under Rule 38 in this
   particular instance. 5 The City’s motion is denied.
                                   IV. Conclusion
           For the forgoing reasons, the district court’s summary judgment in
   favor of the City is AFFIRMED. The City’s motion for sanctions against
   Diogu is DENIED.




           5
            However, because this court has affirmed the district court’s judgment, costs are
   taxed to Offord pursuant to Rule 39(a)(2). See Fed R. App. P. 39(a)(2).




                                              13